DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Species C, claims 1 and 12-20 in the reply filed on 23 December 2021 is acknowledged. Applicant's Representative Christopher Weiss confirmed the selection of Species C during a phone call Tuesday 18 January 2022. Examiner also agreed to combine Species A and B to encompass claims 2-11 during the phone call. 
The traversal is on the grounds that the search of Species A-C jointly would not impose a serious burden (remarks p. 5-6). This is not found persuasive because the species describe mutually exclusive structures that cannot be used in a single embodiment. For example, species A and B describe a vortex impeller mechanism comprising either shark fin-shaped vanes arranged in rows or a plurality of strands. Species C describes a suction connector comprising a conduit portion, collector portion, funnel portion and cover portion. 
The requirement is still deemed proper and is therefore made FINAL. Claims 2-11 are withdrawn from further consideration and claims 1 and 12-20 are examined on their merits. 


Claim Objections
In claim 20, the language “… wherein the handle extends downwardly [[of]] from the barrel portion …” should be changed for clarity.

Claim Rejections - 35 USC § 112 - First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 calls for an adapter “… for increasing a suction power of the evacuator …” The phrase “suction power” represents an intensity or magnitude of negative pressure, or the magnitude of flow that can be sustained by a suction source. For example, the specification describes a switch configured to control the impeller’s speed and to adjust its suction power (¶ [0013]). 
However, the specification describes the adapter as a passive device that connects to a suction assembly. In the embodiment of Figs. 1-12, tube 106 and tip structure 116 consist of tubes with tapering diameters and a plurality of features on their inner surfaces (¶ [0052] Referring to FIGS. 7, 8, and 9, the adapter 100 may further include a continuous static vortex impeller mechanism 220 (i.e., impeller mechanism 220) located along the inner wall of the tube 106; ¶ [0054] With respect to FIGS. 10, 11, and 12 … The impeller mechanism 300 is a continuous helix vortex impeller mechanism and includes a plurality of strands 302, 304, 306 running along the inner wall of the tube 106). 
The suction assembly includes only one active source of suction, namely an impeller connected to an electric motor (¶ [0042], the impeller assembly 130 includes an impeller 134 (shown in FIG. 4) and a motor 136 driving the impeller 134; ¶ [0044], the impeller 134 and the motor 136 may generate a predefined amount of airflow, for example, 4.5 SCFM). Although the adapter distributes and communicates suction pressure from the evacuator, it is a passive device and lacks an energy source. Therefore, the adapter does not appear capable of increasing a suction power of the evacuator. 
Claims 12-15 and 17-20 are rejected for depending on a rejected parent claim. 


Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “…the lumen …” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 calls for “An adapter for an evacuator for increasing a suction power of the evacuator, the adapter comprising: a suction assembly adapted to be coupled with the evacuator …” This language is ambiguous, since the adapter is a structure that connects to the suction assembly, but does not itself include the suction assembly. 
Claim 16 calls for “…wherein the collector portion comprises a shape of a shower pad.” This language is ambiguous since shower pads exist in a wide variety of shapes, and may be designed with features unrelated to a surgical suction device. For example, known shower pads include suction cups or a simulated woven texture. Also, shower pads may be shaped as an oval, rounded rectangle or irregular shapes. The following references demonstrate a sample of shapes, textures and other features that appear in shower pads.
Hall; Levenston	US 10285543 B1
DiMitri; Josephine Moretti	US 20180185063 A1
Puljan; Daniel C.	US 20140375434 A1
Marshall; Geraldine	US 20140130247 A1
Skrzyniarz; Andrzej	US 20130326805 A1
Fowkes; Doug	US 20120005821 A1

Claims 12-15 and 17-20 are rejected for depending on a rejected parent claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Presser; Mark et al. (US 20150051620 A1).
Regarding claim 1, Presser discloses an adapter for an evacuator for conducting suction from the evacuator (¶ [0005], a portable handheld microdermabrasion device; ¶ [0006], the dermabrasion device may include a substantially annular dermabrasion tip fixed to the mount; ¶ [0023], portable handheld dermabrasion device 100), the adapter comprising: 
a suction assembly adapted to be coupled with the evacuator (¶ [0023], ergonomically contoured handle 101), the suction assembly comprising: 
a housing (¶ [0023], an ergonomically contoured handle 101 divided into at least two articulating sections 102, 106 separated by an annular cam ring 104); 
an impeller arranged inside the housing and configured to provide a suction (¶ [0028], air pump 140 (FIGS. 10, 11) disposed in one or both of the at least two articulating sections, e.g., longer section 102, configured to draw air through the distal end of the handle. Any suitable air pump may be used); 
an inlet conduit to facilitate a flow of fluid to the impeller (¶ [0038], An inlet 148 of the air pump 140 is fluidly coupled to an outlet of the mount 124 by a flexible hose or tube 146); and 
an outlet conduit arranged inside the housing and adapted to be coupled to the evacuator, wherein the outlet conduit is in fluid communication with the impeller and facilitates the flow of the fluid from the suction assembly to the evacuator (¶ [0038], The air pump 140 may exhaust to an interior of the lower section 102, which section may be vented with suitable ventilation channels or through holes). 
Regarding the limitation of an adapter for an evacuator for increasing a suction power of the evacuator, this feature is rejected under 112(a) as discussed above. Presser discloses an adapter that connects to an evacuator, and passively conducts fluid in the same manner as the disclosed adapter. 
Regarding claims 17 and 18, Presser discloses that the suction assembly further comprises a trigger switch to control a suction power of the adapter wherein the trigger switch controls a rotational speed of the impeller to control the suction power of the adapter (¶ [0030], The electronic switch 109 may toggle between different pump speeds and power off, with indicator lights on an instrument panel 111 indicating a present speed setting). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Presser; Mark et al. (US 20150051620 A1) in view of La Mere; Frank J. et al. (US 2338339 A).
Regarding claims 12-16, Presser lacks a suction connector including a conduit portion and a collector portion. La Mere discloses a massaging device (col. 1, lines 1-10; col. 2, lines 5-15); comprising: 
an inlet conduit (col. 2, lines 40-50, hose such as a suction hose 12); 
further comprising a suction connector adapted to engage with the inlet conduit capable of capturing aerosols coming outside a mouth of a patient (col. 2, lines 10-20, a generally cup-shaped housing or body 14 having a tubular member 15 extending therefrom); and 
including a conduit portion adapted to engage with the inlet conduit (col. 2, lines 10-20, tubular member 15); and
a collector portion capable of collecting aerosols and extending outwardly and away from the conduit portion (col. 2, lines 10-20, a generally cup-shaped housing or body 14);  
wherein the collector portion comprises a funnel portion engaged with the conduit portion (Figs. 3, 4, body 14 is generally cup-shaped); and 
a cover portion adapted to removably engage with the funnel portion and defining a cavity therebetween (col. 2, lines 25-30, Mounted across the open mouth of the cup- shaped member 14 is a massage element M which has a flange 20 lying around the mouth portion of the cup-shaped portion 14 and fitted over a flange 21 at the extreme edge of said body member 14); 
wherein the cover portion defines a plurality of openings to capture the aerosols and spatters coming outside a mouth of a patient (col. 2, lines 30-35, a plurality of spaced nipples 23 having apertures 24 formed therethrough and extending through the 
    PNG
    media_image1.png
    558
    935
    media_image1.png
    Greyscale
flat portion 22 of said member M);  
wherein the cover portion comprises a plurality of guide conduits extending inside the cavity and along a rear surface of the cover portion, the guide conduits are in fluid communication with the plurality of openings to enable a flow of the fluid entering the plurality of openings to the conduit portion (annotated Fig. 3, flat portions 22 extend rearwardly past a rear surface defined by the spaced nipples 23); 
wherein the cover portion comprises a concave shape having a front concave surface, and wherein the plurality of openings is defined at the front concave surface (cols. 2-3, lines 50-5, When the valve member 19 is in open position, as shown, the suction exerted by the suction machine 11 causes the rubber massage element M to be pulled inwardly to describe a substantially concavo-convex shape);  
wherein the collector portion comprises a shape of a shower pad (Figs. 3, 4, body 14 is generally cup-shaped with a textured appearance);
La Mere provides an alternative shape for a suction connector, which is suitable for applying negative pressure to a user’s skin. One would be motivated to modify Presser with the suction connector of La Mere since Presser calls for including variously shaped suction tips (¶ [0036] The second tip 122 or additional tips may be provided in different shapes or sizes, with abrasive surfaces the same as or similar to dermabrasion tip 120). Presser also suggests to use the device as a massager (¶ [0026], The swiveling mechanism including the cam ring 104 and rotatable section 102, 106 may be adapted for use with similar personal care products, for example … buffing/skin cleaning devices … massage devices). Therefore, it would have been obvious to modify Presser with the suction connector of La Mere in order to include alternate shapes of suction tips. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Presser; Mark et al. (US 20150051620 A1) in view of Bales; Thomas O. et al. (US 5295956 A).
Regarding claims 19 and 20, Presser discloses that the housing comprises a hand-gun shape having a barrel portion and a handle (¶ [0023], ergonomically contoured handle 101 … the at least two articulating sections 102, 106 may be coupled to one another and rotatable (e.g., capable of swiveling) … rotation of the section 106 around the longitudinal axis of section 102 causes a distal end at tip 120 of the handle to be displaced from the longitudinal axis); 
wherein the inlet conduit is arranged inside the barrel portion and the outlet conduit extends inside the handle (Fig. 10, tube 146 is arranged inside handle 101); 
wherein the handle extends downwardly of the barrel portion and is arranged at an angle greater than or equal to 90 degrees relative to the barrel portion (¶ [0041], Being substantially parallel, the angle `A` between the axes is zero in the first position. In the second (nonparallel) position (FIG. 8), the angle `A` is increased to approximately 50 degrees by the circular rotation in the tilted plane, essentially converting the offset introduced by the cam ring 104 and section 106 in the first position to the acute angle `A` between the central longitudinal axes of the sections 102, 106). 
Regarding the limitation of a handle arranged at an angle greater than or equal to 90 degrees, Presser shows in Fig. 8 that angle A is approximately 50 degrees. Therefore, the complimentary angle will be (180-50) degrees or 130 degrees. 
Presser is silent whether the outlet conduit tapers inwardly from the impeller. Bales discloses a multifunction endoscopic instrument (col. 1, lines 5-10; col. 7, lines 10-20, instrument 100), comprising:
a hand-gun shape having a barrel portion and a handle (col. 7, lines 10-20, pistol-shaped shell 102); 
wherein an outlet conduit extends inside the handle (col. 8, lines 1-10, suction vacuum tube 128); and 
wherein the outlet conduit tapers inwardly in a direction away from the barrel portion along a length of the handle (Fig. 1b, vacuum tube 128 includes a deformed section that expands to accommodate coupling 120 and a pinched section downstream; col. 22, lines 50-60, The connector comprises a central block 229 having tapered couplings 230 and 228 on one side for connection with irrigation and suction supply tubes 130 and 128, respectively). 
Bales arranges an outlet conduit within a constrained space of a surgical instrument. That is, Bales redirects the path of a flexible conduit through the confined space inside a surgical instrument. One would be motivated to modify Presser with the tapered outlet conduit of Bales to reroute a conduit inside the limited space of a device housing. Therefore, it would have been obvious to modify Presser with the tapered outlet conduit of Bales in order to fit the outlet conduit inside a constrained space. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roehm William A	US 1882040 A
Conn Carl E	US 1983601 A
Piatyszek; Rudolph	US 20190175202 A1
Sebban; Eric	US 20090048581 A1
Ignon; Roger et al.	US 20070156124 A1
Bensoussan; Jose	US 20080208112 A1
Wang, Haier	US 20030097142 A1
Chen, Chien-Li	US 20030109854 A1
Ahluwalia; Prabhat Kumar	US 20170319759 A1
Kurihara; Kiyoshi et al.	US 20160271305 A1
Yao, Tzu-Chiang	US 20020198488 A1
Kim; Han-Joon	US 6159226 A
Hawk; Rodney	US 6086587 A
Ball; Terry A.	US 6196982 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781